DETAILED ACTION
                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
The structure defining the tilting manner, of claim 38;

The structure defining the detachable connection, of claim 41;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With regards to claim 38, what structure allows for the blade head to be completely surrounded by and incorporated into the tapering portion in a tilting manner?  Structure is needed to allow for this tilting function to take place.  Page 3 lines 27-30 appears to be the only mention of the tilting and it is disclosed in a way where it is an additional option to the embodiments shown in the Figures since the blade head may be arranged in a tilting manner.  The specification fails to provide any insight on how such a tilting relationship would be achieved in the embodiments disclosed in the Figures.  Claim 38 ultimately depends from claim 28 which appears to be directed at the embodiments of Figures 1a-c and 3a-c only.  The blade head and the recess, in each 
With regards to claim 41, it is unclear what structure allows for the head to be detachably connected to the recess.  In order for the head to be detachably connected, there must be structure allowing for this function to take place.  Page 9 lines 8-9 discloses means of retaining elements but the specification fails to provide any insight on the actual structure that defines the means of retaining elements.  Does the head and recess incorporate structure that cooperates to define this connection or is there a third structure that works with both the head and recess to define the connection?  It is noted, that in order to be connected to another item, there must be structure allowing for one item to attach to another item.  Claim 41 ultimately depends from claim 28 which appears to be directed at the embodiments of Figures 1a-c and 3a-c only.  The blade head and the recess, in each case, have corresponding shapes.  Since the head is received in the recess in a way where the sides substantially completely abut, where would the structure defining the detachable connection go?  Without any further details, it is unclear how the detachable connection works in the embodiments of Figures 1a-c and 3a-c.   
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


claiming the subject matter which the applicant regards as his invention.

Claims 38 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 38, what structure allows for the blade head to be completely surrounded by and incorporated into the tapering portion in a tilting manner?  Structure is needed to allow for this tilting function to take place.  The specification fails to provide any insight on how such a tilting relationship would be achieved.
With regards to claim 41, it is unclear what structure allows for the head to be detachably connected to the recess.  In order for the head to be detachably connected, there must be a structure allowing for this function to take place.  The specification fails to provide any insight on how such a relationship would be achieved.  A form fit arrangement is not an arrangement that can be considered “connected”.  In order to be connected to another item, there must be structure allowing for one item to attach to another item.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 29, 31, 36, 37, 39, 40, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Napoli (7,475,481) in view of Mitchell et al. (2004/0237308), Cafaro et al. (2008/0072430) and Oh (2008/0134513).  See Figure below for Examiner added reference labels and lines.  With regards to claim 28, Napoli discloses a razor (column 2 line 42) for shaving (title) having a handle body (12) having a first face (16, 24) and a second face opposite the first face (14, 26), a blade head having at least one razor blade (32 to the left of line L2 within t), the first face having an oval form (Figs. 2 and 7) with a tapering portion on one side (t), the blade head being completely surrounded by and incorporated into the tapering portion (32 to the left of line L2 within t), and a cutting edge of the at least one blade protrudes from the first face to be able to contact the skin (32 in t, column 2 lines 42-44).
With regards to claims 29, 36, 37, 39, 40, 42, and 43, Napoli discloses the tapering portion of the first face has a recess/clearance in which the head is arranged so that the head is integrated with a form fit/fixed manner with the first face (Fig. 9), the handle body is formed as a single piece (Fig. 2, all parts define a single structure or piece), a plane which includes the cutting edge and is perpendicular to the at least one blade is substantially in a plane which includes an area of the first face which is adjacent to the at least one blade (Fig. 2), and the recess comprises a portion which is not occupied by the blade head (Fig. 9).


    PNG
    media_image1.png
    386
    552
    media_image1.png
    Greyscale


Mitchell et al. disclose it is old and well known in the art of rotary shavers to be configured for wet shaving (paragraph [0106]).  Such a modification allows for use in the shower.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Napoli with a wet shaving configuration, as taught by Mitchell et al., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.  
With regards to claims 28 and 31, Napoli fails to disclose the second face is convexly curved and apart from the first face, the handle body is convexly curved as defined by the second face.
Cafaro et al. teach it is old and well known in the art of shaving bodies to incorporate the second face as convexly curved (Fig. 1A) and apart from the first face, the handle body is convexly curved as defined by the second face (Fig. 1A).  Such a modification would allow for a more ergonomic grip.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Napoli with the convex curved surface, as taught by Cafaro et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.

Cafaro et al. teach it is old and well known in the art of shaving bodies to incorporate a single blade head (Fig. 1C).  Oh teaches it is old and well known in the art of rotary shavers to incorporate a plurality of shaving heads (Fig. 1) or a single shaving head (Fig. 8).  Mitchell et al. teach it is old and well known in the art of rotary shavers to incorporate a plurality of shaving heads (Fig. 1) or a single shaving head (Fig. 4).  It would have been obvious to have utilized any reasonable number of shaving heads in Napoli to obtain a desired result.  For example, in light of Cafaro et al., Oh, and Mitchell et al. it would have been obvious to have modified the device of Napoli to only incorporate a single blade head and it would have been obvious for that single blade head to be any of the heads shown in Figure 2 including the end most head that is in the tapered portion.  Such a modification would allow the user to target a specific small area to be shaved rather than shaving a larger area.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Napoli with a single head, as taught by Cafaro et al., Oh, and Mitchell et al. because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claims 32 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Napoli (7,475,481) in view of Mitchell et al. (2004/0237308), Cafaro et al. (2008/0072430) and Oh (2008/0134513) as applied to claims 28, 29, and 31 above, and Gerasimov et al. (6,584,691).  With regards to claims 32 and 41, Modified Napoli fails to disclose the first face is at least partially concave and the blade head is detachably connected to the recess.
Gerasimov et al. teach it is old and well known in the art of rotary shavers to incorporate the first face is at least partially concave (Fig. 37) and the blade head is detachably connected to the recess (Fig. 7).  Such modifications allows for the shaver to match the surface to be shaved and allows for the razor to be disassembled to be cleaned or replace parts.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Modifed Napoli with the concave surface and detachable head, as taught by Gerasimov et al. because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Napoli (7,475,481) in view of Mitchell et al. (2004/0237308), Cafaro et al. (2008/0072430) and Oh (2008/0134513) as applied to claim 28 above, and further in view of Nakano (6,647,626).  With regards to claim 38, Modified Napoli fails to disclose the blade head can be tilted about a longitudinal axis of the blade head.
Nakano teaches it is old and well known in the art of rotary shavers to incorporate blade heads that tilt about a longitudinal axis of the blade head (Figs. 1(a) and 1(b)).  Such modifications allows for the shaver to conform to the surface to be shaved.  Therefore, it would have been obvious to one of ordinary skill in the art, at the .  
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Napoli (7,475,481) in view of Mitchell et al. (2004/0237308), Cafaro et al. (2008/0072430) and Oh (2008/0134513) as applied to claim 28 above, and further in view of Iso et al. (5,894,670).  Modified Napoli discloses the invention including the razor (see rejection to claim 28 above).
However, Modified Napoli fails to disclose a set having a cup for receiving the razor in a form-fitting manner.
Iso et al. teach it is old and well known in the art of rotary razors to be included in a set with a cup to receive the razor in a form-fitting manner (Fig. 1).  Basically, Iso et al. teach it is old and well known to incorporate a form fitting shaped cup stand and it is noted that it would be well within one's technical skill to have realized additional modifications would be necessary for the Modified Napoli to be received as taught by Iso et al.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Modified Napoli with the cup, as taught by Iso et al., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Napoli (7,475,481) in view of Mitchell et al. (2004/0237308), Cafaro et al. (2008/0072430) and Oh (2008/0134513) as applied to claim 28 above, and further in view of Palmer et al. (2009/0106981).  Modified Napoli discloses the invention including the razor (see rejection to claim 28 above).
However, Modified Napoli fails to disclose a set having a personal care product for receiving the razor in a form-fitting manner.
Palmer et al. teaches it is old and well known in the art of razors to be included in a set with a pack to receive the razor in a form-fitting manner (Fig. 4).  It is noted that it would be well within one's technical skill to have realized additional modifications would be necessary for Modified Napoli to be received as taught by Palmer et al.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Modified Napoli with the package, as taught by Palmer et al., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
To the degree it can be argued that the packaging of Palmer et al. is not form-fitting.
It would have been an obvious matter of design choice to make the different portions of the packaging of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  It would have been obvious to have made the packaging a corresponding shape so .
Claims 48, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Clemons (9,233,476) in view of Genaro (D218,669) further in view of Leventhal et al. (D627,102).  See Figures below for Examiner added reference label to Clemons, Genaro, and Leventhal et al.   With regards to claims 48 and 50, Clemons discloses the invention including a razor (title, Figs. 7 and 8) having a body (2) having a first face which faces skin of a user when the razor is in use (Fig. 7, the face having 3) and a second face opposite from the first face (Fig. 7), a blade head (5) having at least one razor blade (1), the first face having a form with a portion on one side (p is the top surface of the body 2), the blade head (5) being arranged on the portion (p) of the handle body to form a tip of the handle body of the razor (Fig. 7), and a cap which is suitable for covering the at least one razor blade (6).

    PNG
    media_image2.png
    695
    593
    media_image2.png
    Greyscale

However, with regards to claims 48 and 50, Clemons fails to disclose the first face form is partially round and the portion that the head is arranged on is a truncated tapering portion.  It is noted that Clemons does teaches alternate body shapes (Fig. 11).
Genaro teaches it is old and well known in the art of razors with caps to incorporate the first face form being partially round (Figs. 1 and 2) and the portion that the head is arranged on is a truncated tapering portion (ttp).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Clemons with a truncated tapering portion, as taught by Genaro, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could 

    PNG
    media_image3.png
    384
    549
    media_image3.png
    Greyscale

However, with regards to claims 48 and 50, Clemons in view of Genaro fail to disclose the partially round form is partially oval form.
Leventhal et al. teach it is old and well known in shaving handles to incorporate convexly curved second face (Fig. 5) and a partially oval form for the first face (Fig. 3).  The Figure below shows how the first face form of Leventhal et al. represents part of an oval (ov) to define the partial oval form.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Clemons in view of Genaro with a partial oval form, as taught by Leventhal et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the 

    PNG
    media_image4.png
    622
    363
    media_image4.png
    Greyscale

With regards to claim 51, Clemons in view of Genaro further in view of Leventhal et al. fail to disclose the body and cap form a symmetrical ovoid.  Clemons does teach the body and cap forming a 3-D rectangle (Fig. 12) while Genaro teaches the body and cap having a substantially cylindrical form (Fig. 2).
In light of the teaching of different shapes formed by the cap and body, it would have been an obvious matter of design choice to make the different portions of the cap and body of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  It would have been obvious to have the cap and body form any reasonable shape including a symmetrical ovoid
Allowable Subject Matter
Claims 30, 33, and 52 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11-20-2020 have been fully considered but they are not persuasive.  With regards to the 112 rejections and the 103 rejections, the Examiner’s position remains the same.      
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11 February 2021
/Jason Daniel Prone/ 
Primary Examiner, Art Unit 3724